 



Exhibit 10.37
September 6, 2006
Fabio Benedetti, M.D.
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Dear Fabio:
This letter sets forth the terms of our agreement with respect to the
termination of your employment with Onyx Pharmaceuticals, Inc. (“Onyx” or the
“Company”).
     1.      Separation.   Your last day of employment with the Company will be
September 15, 2006 (the “Separation Date”).
     2.      Accrued Salary and Vacation.   On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments whether or not you sign this
Agreement.
     3.      Severance Benefits.   Although the Company is not otherwise
required to do so, if you sign and date this Agreement, return it to the
Company, and allow the release contained herein to become effective, the Company
will provide you with the following severance benefits (the “Severance
Benefits”):
                (a)      Severance Payments.   The Company will make severance
payments to you in the form of continuation of your base salary in effect on the
Separation Date for a period of six (6) months after the Separation Date (the
“Severance Period”). These Severance Payments will be made on the Company’s
ordinary payroll dates, beginning with the first payroll date after the
Effective Date (as defined in Section 13) and will be subject to standard
payroll deductions and withholdings.
                (b)      Stock Option.   Your outstanding stock options will
continue to vest during the Severance Period, provided that you remain in
compliance with all of the terms of this Agreement and the Consulting Period
described herein continues for the entire Severance Period. Such equity awards
will continue to be subject to the applicable equity award agreements, grant
notices and plan documents. You will have ninety (90) days to exercise any
vested shares following the end of the Severance Period or any earlier
termination of vesting of the Options. The Options that vest during the
Severance Period will cease being incentive stock options under Section 422 of
the Internal Revenue Code due to the extension of your vesting period beyond
your employment termination.

 



--------------------------------------------------------------------------------



 



                (c)      Health Insurance.   As provided by the federal COBRA
law, state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your current health insurance
benefits at your own expense for a period of time following the Separation Date
and, later, to convert to an individual policy if you wish. You will be provided
with a separate notice of your COBRA rights. If you timely elect continued
coverage under COBRA, as part of this Agreement, the Company will pay the COBRA
premiums necessary to continue your current health insurance coverage at your
current level of coverage for a period of six (6) months from the Separation
Date (the “COBRA Premiums”). Notwithstanding the foregoing, the Company’s
obligation to pay COBRA Premiums will cease immediately if you become eligible
for other health insurance benefits at the expense of a new employer. You agree
to notify the Company immediately, in writing, upon your acceptance of
employment with another employer that provides you with eligibility for health
insurance benefits within six (6) months after the Separation Date.
                (d)      Outplacement Assistance.    The Company will reimburse
you for reasonable outplacement assistance expenses incurred by you during the
six (6) months after the Separation Date, up to a maximum reimbursement amount
of $15,000.00.
     4.      Consulting Agreement.   If you sign and date this Agreement, return
it to the Company, and allow the release contained herein to become effective,
the Company will enter into the following consulting agreement with you:
                (a)      Consulting Period.   The Company will engage you as a
consultant for the period (the “Consulting Period”) commencing on the day
immediately following the Separation Date and continuing until the earliest of:
(i) the date that is six (6) months after the Separation Date; (ii) the date the
Company provides written notice of termination to you due to your material
breach of this Agreement or your material breach of your Proprietary
Information, Inventions and Nonsolicitation Agreement (discussed in Section 8);
or (iii) the date that you and the Company mutually agree to terminate the
consulting relationship.
                (b)      Consulting Services.   You agree to provide consulting
services to the Company in any area of your expertise upon request by the Chief
Executive Officer (“CEO”) of the Company. During the Consulting Period, you will
report directly to the CEO or as otherwise specified by the CEO. You agree to
exercise the highest degree of professionalism and utilize your expertise and
creative talents in performing these services. You agree to make yourself
available to perform such consulting services throughout the Consulting Period
for up to a maximum of twenty (20) hours per month at a time and place that is
mutually agreeable to you and the Company.
                (c)      Consulting Fees and Benefits.
                         (i)       Consulting Fees.   During the Consulting
Period, you will receive as consulting fees $250.00 per hour for each hour or
portion thereof that you actually provide services to the Company (“Consulting
Fees”).
                         (ii)      Independent Contractor Relationship.   
During the Consulting Period, your relationship with the Company will be that of
an independent contractor, and nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Except as set forth above in Section 3 of this
Agreement, you will not be entitled to any of the benefits which the Company may
make available to its employees during the Consulting Period, including, but not
limited to, group health or life insurance, profit-sharing or retirement
benefits.
                         (iii)      Taxes and Withholding.   You are solely
responsible for, and will file, on a timely basis, all tax returns and payments
required to be filed with, or made to, any federal, state or local tax authority
with respect to the performance of consulting services and receipt of Consulting
Fees under this Agreement. You are solely responsible for, and must maintain
adequate records of, expenses incurred in the course of performing services
under this Agreement. The Company will not withhold from the Consulting Fees any
amount for taxes, social security or other payroll deductions. The Company will
regularly report amounts paid to you by filing Form 1099-MISC with the Internal
Revenue Service as required by law. You acknowledge that you

 



--------------------------------------------------------------------------------



 




will be entirely responsible for payment of any such taxes, and you hereby
indemnify and hold harmless the Company from any liability for any taxes,
penalties or interest that may be assessed by any taxing authority with respect
to all Consulting Fees you receive under this Agreement, with the exception of
the employer’s share of Social Security, if any.
                (d)      Limitations on Authority.   You will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You agree not to represent or purport to represent the Company
in any manner whatsoever to any third party unless authorized by the Company, in
writing, to do so, except that you have a consulting relationship with the
company.
                (e)      Proprietary Information and Inventions.   You agree
that the Proprietary Information, Inventions and Non-Solicitation Agreement
between you and the Company that you signed on December 21, 2004 (the
“Proprietary Information, Inventions and Nonsolicitation Agreement”, a copy of
which is attached hereto as Exhibit A) shall govern any Company information to
which you have access or which you develop, or inventions made by you, while
performing services during the Consulting Period (with the exception of the
provisions relating to “works made for hire” under the United States Copyright
Act, which shall not apply during the Consulting Period).
                (f)      Other Work Activities.   Throughout the Consulting
Period, you retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company. The Company will make
reasonable arrangements to enable you to perform your work for the Company at
such times and in such a manner so that it will not interfere with other
activities in which you may engage.
     5.      Other Compensation or Benefits.   You acknowledge that, except as
expressly provided in this Agreement, you will not receive from the Company any
additional compensation, including but not limited to salary or bonuses,
severance or employee benefits after the Separation Date, with the exception of
any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account) or any vested Options. You
further acknowledge and agree that you are not currently entitled to receive any
Change in Control severance benefits nor shall you be entitled to receive any
Change in Control severance benefits in the future (including without limitation
any accelerated vesting of your stock options provided for in your stock option
agreements or the Company’s stock option plan). Any such provisions in your
stock option agreements or the stock option plan providing for accelerated
vesting of stock options in the event of a change in control are hereby
superseded and shall have no further force or effect.
     6.      Expense Reimbursements.   You agree that on or before the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. In addition,
pursuant to its regular business practice, the Company will reimburse you for
documented business expenses incurred during the Consulting Period.
     7.      Return of Company Property.   On the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession or control at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You agree to
undertake a diligent search to locate any such documents, property and
information on or before the Separation Date. You may retain such documents,
property, and materials during the Consulting Period only to the extent approved
in writing by the Company and you shall return them immediately upon written
request from the Company.
     8.      Proprietary Information Obligations.   You acknowledge and reaffirm
your continuing obligations under your Proprietary Information, Inventions and
Nonsolicitation Agreement both during and after the Consulting Period. Such
obligations include, but are not limited to, no use or disclose of any
confidential or

 



--------------------------------------------------------------------------------



 



proprietary information of the Company without prior written authorization from
a duly authorized representative of the Company, and your obligations not to
solicit the Company’s employees pursuant to Section 9 of the Proprietary
Information, Inventions and Nonsolicitation Agreement.
     9.      Disclosure.   You hereby acknowledge and agree that this Agreement
and a description of the terms set forth herein may be filed by the Company with
the Securities and Exchange Commission pursuant to its obligations as a
reporting company under the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder, and consequently shall be publicly
available.
     10.      Nondisparagement.   You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; similarly, the Company’s
officers and directors agree not to disparage you in any manner likely to be
harmful to you or your business or personal reputation. Notwithstanding the
foregoing, both you and the Company (including its officers and directors) may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.
     11.      Dispute Resolution.   Unless otherwise prohibited by law or
specified below, all disputes, claims and causes of action in law or equity
arising from or relating to this Agreement or its enforcement, performance,
breach or interpretation shall be resolved solely and exclusively by final and
binding confidential arbitration through the Judicial Arbitration and Mediation
Service (“JAMS”) to be held in San Francisco, California under the then-existing
JAMS arbitration rules for employment matters.
     12.      General Release.   In exchange for the consideration provided to
you by this Agreement that you are not otherwise entitled to receive, including
but not limited to the Severance Benefits, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, nothing
in this Agreement shall prevent you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or the California Department of Fair Employment and Housing, except
that you acknowledge and agree that you shall not recover any monetary benefits
in connection with any such claim, charge or proceeding with regard to any claim
released herein.
     13.      ADEA Waiver.   You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”). You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your ADEA Waiver does not apply to any rights or claims that
arise after the date you sign this Agreement; (b) you should consult with an
attorney prior to signing this Agreement (although you may choose voluntarily
not to do so); (c) you have twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it sooner); (d) you have seven
(7) days following the date you sign this Agreement to revoke the ADEA Waiver by
providing written notice of your revocation to me; and (e) the ADEA Waiver will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”). Nevertheless, your general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

 



--------------------------------------------------------------------------------



 



     14.      Waiver.   In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
(California Civil Code section 1542)
     You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of unknown and unsuspected claims
granted in this Agreement.
     15.      Representations.   You hereby represent that you have been paid
all compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act or any applicable state law, and have not
suffered any on-the-job injury for which you have not already filed a claim.
     16.      Entire Agreement.   This Agreement, including Exhibit A,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to the subject matter hereof. It
supersedes any and all other agreements entered into by and between you and the
Company. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein. It may not be
modified except in a writing signed by you and a duly authorized officer of the
Company. Each party has carefully read this Agreement, has been afforded the
opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its own free will.
     17.      Section 409A. If the Company determines that any cash severance
benefit, health continuation coverage or additional benefits provided under this
Agreement shall fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”) as a result of Section 409A(a)(2)(B)(i) of the Code, the payment of such
benefit shall be accelerated to the minimum extent necessary so that the
benefits is not subject to the provisions of Section 409A(a)(1) of the Code. (It
is the intention of the preceding sentence to apply the short-term deferral
provisions of Section 409A of the Code, and the regulations and other guidance
thereunder, to the such payments, and the payment schedule as revised after the
application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.”) However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Code, the payment of such
benefits shall not be paid pursuant to a Revised Payment Schedule and instead
shall be delayed to the minimum extent necessary so that such benefits are not
subject to the provisions of Section 409A(a)(1) of the Code. The Company may
attach conditions to or adjust the amounts paid pursuant to this paragraph to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this paragraph; provided, however, that no such
condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Code.
     18.      Attorneys’ Fees.   If either you or the Company brings any action
to enforce rights under this Agreement, the prevailing party in any such dispute
shall be entitled to recover reasonable attorneys’ fees and costs incurred by
that party in connection with such action.
     19.      Successors and Assigns.   This Agreement will bind the heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and will inure to the benefit of each party, its heirs, successors
and assigns.
     20.      Applicable Law.   This Agreement will be deemed to have been
entered into and will be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.
     21.      Severability.   If a court or an arbitrator of competent
jurisdiction determines that any term or provision of this Agreement is invalid
or unenforceable, in whole or in part, then the remaining terms and provisions

 



--------------------------------------------------------------------------------



 



hereof will be unimpaired. The court or the arbitrator will then have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision that most accurately represents
the parties’ intention with respect to the invalid or unenforceable term or
provision.
     22.      Counterparts.   This Agreement may be executed in two
counterparts, each of which will be deemed an original, all of which together
constitutes one and the same instrument. Facsimile signatures are as effective
as original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me.

 



--------------------------------------------------------------------------------



 



I wish you the best of luck in your future endeavors.
Sincerely,

          Onyx Pharmaceuticals, Inc.
      By:   /s/ Hollings C. Renton               Hollings C. Renton             
Chairman and Chief Executive Officer       

Exhibit A — Proprietary Information, Inventions and Non-Solicitation Agreement

          Understood and Agreed:
      /s/ Fabio M. Benedetti       Fabio M. Benedetti, M.D.             

Date: September 7, 2006

 